Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coupling groove” (see the 112 2nd paragraph rejection below for how the opening 224 as shown in the drawings is not a “coupling groove” within the broadest reasonable interpretation of that term) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	It is unclear how much, if any, patentable weight to accord to the preamble recitation that the claim is for a fixing device for a bicycle, noting that the body of the claim does not recite anything related to fixing or a bicycle.
	It is unclear what the scope of the terms “limiting rod” and “limiting portion” are, noting that the claim provides no detail as to what they limit, and it is unclear whether these structures must serve to providing a limit of some kind, or if the term “limit” is merely a designation, noting that any structure can be considered to “limit” at least to some degree within the broad meaning of that term.
	For the purposes of Examination on the merits, Examiner accords patentable weight to the preamble recitation, as it forms a basis for distinguishing the appropriate prior art in the context of the claim.
With Respect to Claims 2, 4, and 7  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “groove” in claim 4 is used by the claim to mean “a through hole,” or perhaps merely “a hole” or “an opening”, the specific intended scope is unclear while the accepted meaning is “a long narrow furrow or channel.” (http://www.thefreedictionary.com/groove, retrieved 8/12/2022) The term is indefinite because the specification does not clearly redefine the term.
For clarity, although the specification refers to 224 as a “coupling groove”, the drawings clearly show a threaded opening/aperture that is not a groove within the ordinary or broadest reasonable interpretation of the meaning of that term. It is therefore unclear whether this, either alone or as well as other instances of “groove” should be more broadly interpreted to encompass any sort of hole or opening, or to have some other scope (i.e. the particular intended definition of the term is unclear from the specification). 
The remainder of this office action is based on the invention as best understood by Examiner. For clarity, the phrase “coupling groove” is broadly interpreted to encompass structures like that shown in the drawings.
With Respect to Claims 2-10
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #5,655,694 to Keckeisen (Keckeisen). Keckeisen discloses:
With Respect to Claim 1  
An auxiliary fixing device for a bicycle, comprising: a body (3 and related structure); and a limiting rod unit including a first limiting rod and a second limiting rod (noting left and right sides of 51), wherein the first limiting rod includes a first connecting portion (noting side of connecting portion 46 that extends into 3), a first limiting portion (noting prong 58), and a first extension portion (noting extension portion between 46 and 58), wherein the first connecting portion is coupled to the body (FIGS. 2-3), wherein the first extension portion is located between the first connecting portion and the first limiting portion (FIG. 3), wherein the second limiting rod includes a second connecting portion (noting side of connecting portion 46 that extends into 3), a second limiting portion (59), and a second extension portion (noting extension portion between 59 and 46, FIG. 3), wherein the second connecting portion is coupled to the body (FIG. 3), wherein the second extension portion is located between the second connecting portion and the second limiting portion, wherein an end of the first extension portion is adjacent to the first connecting portion, wherein another end of the first extension portion extends away from the second limiting rod, wherein an end of the second extension portion is adjacent to the second connecting portion, and wherein another end of the second extension portion extends away from the first limiting rod (FIG. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WIPO Publication WO 02/38436 to Brophy (Brophy). Brophy discloses:
With Respect to Claim 1  
An auxiliary fixing device for a bicycle, comprising: a body (4b, 5, and related structure); and a limiting rod unit including a first limiting rod and a second limiting rod (14-16a and 14-16b in combination with the rearwardly extending portion of 2 adjacent thereto), wherein the first limiting rod includes a first connecting portion (15a-17a), a first limiting portion (rearwardly extending portion adjacent 14a), and a first extension portion (14a), wherein the first connecting portion is coupled to the body (FIG. 1 an description), wherein the first extension portion is located between the first connecting portion and the first limiting portion (FIG. 3), wherein the second limiting rod includes a second connecting portion (15-17b), a second limiting portion (rearwardly extending portion adjacent 14b), and a second extension portion (14b), wherein the second connecting portion is coupled to the body (FIG. 1), wherein the second extension portion is located between the second connecting portion and the second limiting portion, wherein an end of the first extension portion is adjacent to the first connecting portion, wherein another end of the first extension portion extends away from the second limiting rod, wherein an end of the second extension portion is adjacent to the second connecting portion, and wherein another end of the second extension portion extends away from the first limiting rod (FIG. 3 shows 14a and b extending away from each other).  
	Alternately, taking the limiting portion to be the left and right sides of the rear portion of 13 and the extension portions to be the portions which extend between 14a/b and this rear section, the extension portions each extend away from the other limiting rod as shown in FIG. 3. 
	Alternately, to the degree that it could be argued that FIG. 3 may not be to scale and the angling shown in the drawings might be unintentional, it would have been obvious to one of ordinary skill in the art before the filing date of this application to have 14a/b and/or the portions of the rod rearwardly extending therefrom extend away from each other in order to widen the rod to support the sides of a bag which is wider than the distance between the two openings 9a/b under the bicycle seat, and/or as doing so constitutes at most a mere change in shape or a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 2- are rejected under 35 U.S.C. 103 as being unpatentable over Brophy as applied to claim 1 above, and further in view of U.S. Patent #7,654,550 to Chuang (Chuang) or in view of Chuang and U.S. Patent #5,474,270 to Rixen (Rixen).
With Respect to Claim 2  
The auxiliary fixing device for the bicycle as claimed in claim 1, wherein the body includes a base (5) and a connecting member (4b), and first and second insertion holes (9a/b) extending therethrough, wherein the first connecting portion (16a/17a) is 11CFP7344US inserted into the first insertion hole, and wherein the second connecting portion (16b/17b) is inserted into the second insertion hole; but does not indicate whether the insertion holes extend therethrough (for clarity, the opposite end is not shown and so it is unclear whether the insertion holes extend all the way to the other end/therethrough), disclose wherein the base includes an end having a sliding groove, wherein the connecting member includes a sliding portion on a side thereof or wherein the sliding portion is inserted into the sliding groove.  
	However, Chuang discloses forming a similar rod for securing a bag (22) to a bicycle including a base that includes an end having a sliding groove (noting sliding portion of socket 11 including space 115) wherein the connecting member (21/31) includes a sliding portion on a side thereof or wherein the sliding portion is inserted into the sliding groove (FIGS. 5-9), and that this allows for quick attachment and release of the limiting rod unit and attached bag from the bicycle. 
	Rixen discloses forming a similar quick release attachment with a sliding groove (slot 38) and a connecting member including a sliding part (30).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chuang, to add a quick release connector like that of Chuang between 4B and 5, in order to allow for quick release of the limiting rod unit as well as the bag to allow for moving the entire support and bag assembly to another bicycle or other structure, to allow the rod to remain with the bag to provide support, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, to the degree that it could be argued that the Chuang structure is not a “groove” (see the 112 2nd paragraph for a lack of clarity as to the scope of this term), it would further have been obvious to one of ordinary skill in the art before the filing date of this application in view of Rixen to form the insertion slot as a groove (either by forming the groove added per Chuang as a T-shaped slot or by using Chuang as a bridging reference to use the Rixen quick release structure), in order to save on materials cost and/or as a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
It would further have been obvious to one of ordinary skill in the art before the filing date of this application to have the insertion holes extend therethrough, in order to allow for greater extension into the openings, to allow for use with different rods (e.g. some having longer connecting portions to fit into the openings, in order to assist in removal if the rods were stuck in the opening by allowing for an object to be pushed in from the other side of the opening, and/or as a mere selection of an art appropriate hole structure or at most a mere change in shape which does not patentably distinguish over the prior art, and/or as doing so is “obvious to try” as merely selecting from a limited number of art known alternatives (i.e. the openings either extend partially into 4b or extend therethrough, and either option is obvious to try for the benefits provided by that option as both have an expectation of success).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of Chuang or in view of Chuang and Rixen as applied to claim 2 above, either alone or further in view SE 508509 to Nyman (Nyman).
With Respect to Claim 3  
The auxiliary fixing device for the bicycle as claimed in claim 2, wherein the first and second connecting portions include non-circular cross sections (noting 16a/b form non-circular cross sections); wherein the first limiting rod is not rotatable relative to the connecting member (as both 17a and 17b are inserted, the rods are each prevented from rotating by the other rod), wherein a first fastener (side release screw 10) is disposed to the first limiting rod (at 16a) and is secured to an end of the first connecting portion, wherein the first fastener and the first extension portion are disposed on two opposite sides of the connecting member, wherein the second limiting rod is not rotatable relative to the connecting member, wherein a second fastener (10) is disposed to the second limiting rod and is secured to an end of the second connecting portion, and wherein the second fastener and the second extension portion are disposed on two opposite sides of the connecting member; but does not disclose wherein each of the first connecting portion and the first insertion hole includes non-circular cross sections, wherein each of the second connecting portion and the second insertion hole includes non-circular cross sections.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a rod having a noncircular cross section, noting that the round shape shown in the drawings is not detailed in the specification and so is clearly merely a non-limiting example, noting also that it is not disclosed as being necessary or even having any particular benefit, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04). Alternately, Nyman discloses forming similar connecting portions and insertion holes as non-circular (e.g. square, see FIG. 4, also disclosure of any other kind of polygon) and that this is a variation of a circular cross section (FIG. 5), which provides sufficient motivation and/or further evidence of the obviousness of this selection/modification.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of Chuang and Rixen as applied to claim 2 above, either alone or further in view SE 508509 to Nyman (Nyman).
With Respect to Claim 4  
The auxiliary fixing device for the bicycle as claimed in claim 3, wherein the base includes a lateral hole (noting upper opening/hole that the retaining bar 70 or equivalent extends in, see e.g. FIG. 3, 9, or 13-14) extending in a radial direction of the sliding groove, wherein the lateral hole intercommunicates with the sliding groove (FIG. 8), wherein a coupling member (retaining bar 70 or equivalent in other embodiments) is mounted in the lateral hole, wherein the sliding portion includes a coupling groove (noting groove having 72/74), and wherein the coupling member is inserted into the coupling groove.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of Chuang or in view of Chuang and Rixen as applied to claim 2 above, and further in view of DE 20109775 (‘775)
With Respect to Claim 5  
The auxiliary fixing device for the bicycle as claimed in claim 2, wherein the first limiting portion includes a first section (noting portion of 13 between 14a and the rear bend), a second section (noting rear segment of 13 on the same side as 14a), and a first bend section (noting rear bend section), wherein the first section is adjacent to the first extension portion (14a), wherein the first bend section is disposed between 12CFP7344US the first section and the second section (FIG. 3), wherein the second limiting portion includes a third section (noting portion of 13 between 14b and the rear bend), a fourth section (noting rear segment of 13 on the same side as 14b), and a second bend section (noting rear bend section), wherein the third section is adjacent to the second extension portion, wherein the second bend section is disposed between the third section and the fourth section, wherein the first section and the third section have a spacing therebetween that increases with increasing distance from the body (FIG. 3), but does not disclose wherein the second section is parallel to the fourth section.  
	However, ‘775 discloses forming a similar bicycle seatpost mounted carrier including a limiting rod unit having first/second connecting portions (forwardly extending front segment 5), first/second extension portions (noting lateral extending sections), and first/second limiting portions (noting downwardly and then rearwardly extending sections), the first/second limiting portions including first and third sections (noting downwardly and outwardly angled sections) adjacent the respective extension portions, first and second bend sections (noting bend between the outwardly and downwardly extending sections and the rearwardly extending parallel sections that attach to the side of the bag), and second/fourth limiting portions (noting parallel rearwardly extending segments that attach on the sides of the bag) which are parallel to each other (see drawing and disclosure).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of ‘775, to modify the Brophy support rod structure to include an additional bend and have the rear limiting sections extend parallel to each other, in order to better hold a square bag and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art; or alternately to replace the Brophy downwardly and rearwardly extending support portion with one shaped like the ‘775 in order to extend around the sides of the bag to allow for carrying a larger bag and/or a larger variety of bags, to allow carrying a bag like the ‘775 bag, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 6  
The auxiliary fixing device for the bicycle as claimed in claim 5, wherein the first connecting portion is parallel to the second connecting portion, wherein the first connecting portion and the first extension portion have a bend therebetween and extend in different directions, and wherein the second connecting portion and the second extension portion have a bend therebetween and extend in different directions (Brophy FIG. 3 or per‘ 775).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of Chuang, Rixen, and DE 20109775 (‘775) as applied to claim 6 above.
With Respect to Claim 7  
The auxiliary fixing device for the bicycle as claimed in claim 6, wherein the body includes a saddle frame clamping block mounted to an end of the base opposite to the limiting rod unit, wherein the end of the base opposite to the limiting rod unit includes two first grooves (8a/b) through which a saddle frame extends, wherein the saddle frame clamping block includes two second grooves (8a/b) through which the saddle frame extends and aligned with the two first grooves, respectively, wherein the sliding groove includes an inner periphery having T-shaped cross sections, and wherein the sliding portion includes an outer periphery having T-shaped cross sections (per Rixen).  
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or render obvious the top clamping board and plurality of top fasteners in combination with the other limitations required by claim 8, noting that although U.S. Patent #5,127,563 and others disclose the use of a top clamping board (e.g. 20) and a fastener securing the top clamping board to somewhat similar connecting members (noting 30), there is insufficient motivation to add this structure to attach the Brophy/combination structure to the connecting member as Brophy connects to the limiting rods and is intentionally removable therefrom, and similarly there is insufficient motivation to add the Brophy/combination limiting rods to the attachment mechanism of the ‘563 or similar patents absent impermissible hindsight. It is noted that the mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734